Examiners Note
Claims 1-15 and 17-20 have been amended.
Claim 16 has been cancelled.
Claim 21 is new.
Claims 1-15 and 17-21 are allowed.

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: for independent claims 1, 8 and 17, the following underlined claim limitation is not disclosed by any prior art: “… if a measurement restriction is configured for the CMR, the UE performs the measurement corresponding to signal power and based on a most recent instance of the CMR; wherein if a measurement restriction is not configured for the CMR, the UE performs the measurement corresponding to signal power and based on one or more instances of the CMR prior to transmitting the L1-SINR information; wherein if a measurement restriction is configured for the IMR, the UE performs the measurement corresponding to at least one of interference and noise and based on a most recent instance of the IMR; and wherein if a measurement restriction is not configured for the IMR, the UE performs the measurement corresponding to at least one of interference and noise and based on one or more instances of the IMR prior to transmitting the L1-SINR information”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Closest prior art
Noh (US 10931342 B2) discloses an enhanced reference signal measurement method and apparatus for use in a mobile communication system. At para 42, It is necessary for the UE to measure incoming interference to calculate SINR. For this purpose, the eNB configures CSI-RS-Interference Measurement (CSI-IM) resource per UE. FIGS. 4 and 5 exemplify the measurement restriction based on the CSI-RS allocated to the UE. However, measurement restriction is required for the CSI-IM for the same reason as the CSI-RS. In the present invention, it is assumed that the measurement restriction is separately applied to the CSI-RS and CSI-IM. Although descriptions are made in association with CSI-RS in various embodiments of the present invention, the same methods are applicable to CSI-IM; and in Claim 4: “…the first CSI is obtained based on only the most recent one of the at least one non-zero power CSI-RS in case that the beamformed CSI-RS is configured and the first indicator indicating that the channel measurement restriction is supported, wherein the first CSI is not obtained based on averaging the at least one non-zero power CSI-RS in case that non-precoded CSI-RS is configured or the first indicator indicating that the channel measurement restriction is not supported, and wherein a preconfigured size of a measurement window is used for obtaining the first CSI in case that the channel measurement restriction is supported.”
However, Noh does not disclose “… if a measurement restriction is configured for the CMR, the UE performs the measurement corresponding to signal power and based on a most recent instance of the CMR; wherein if a measurement restriction is not configured for the CMR, the UE performs the measurement corresponding to signal power and based on one or more instances of the CMR prior to transmitting the L1-SINR information; wherein if a measurement restriction is configured for the IMR, the UE performs the measurement corresponding to at least one of interference and noise and based on a most recent instance of the IMR; and wherein if a measurement restriction is not configured for the IMR, the UE performs the measurement corresponding to at least one of interference and noise and based on one or more instances of the IMR prior to transmitting the L1-SINR information”.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPA BELUR whose telephone number is (571)270-3722. The examiner can normally be reached M-F 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEEPA BELUR/Primary Examiner, Art Unit 2472